Upon defendant’s motion to vacate a default judgment against him which had been entered in 1935, on the ground that at that time he was an infant and that the summons had not been served in accordance with the provisions of subdivision 1 of section 225 of the Civil Practice Act, the Special Term conducted a hearing, pursuant to the direction of this court (Blake v. Festa, 283 App. Div. 1068), with respect to the disputed verification of an answer which had been interposed on his behalf and with respect to the extent of his participation in the action after he attained his majority. Thereafter the court made the order, from which plaintiff appeals, vacating the judgment, releasing property from levy and vacating a stay contained in an order in supplementary proceedings. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ., concur. [See post, p. 967.]